Exhibit 99.1 Internet Gold - Golden Lines Ltd. Consolidated Balance Sheets Convenience translation into U.S. dollars $1 NIS 3.875 June 30 December 31 June 30 (Unaudited) (Audited) (Unaudited) NIS millions $ millions Assets Cash and cash equivalents 94 Marketable securities 99 Trade receivables 13 Parent company receivables 1 2 * Related parties receivables 1 4 * Other receivables 8 72 Inventory - 44 Assets classified as held-for-sale 38 10 Total current assets Long-term trade receivables and other receivables - Investments, including derivatives - 36 Property, plant and equipment 1 Intangible assets 8 Deferred and other expenses - Investments in equity-accounted investees (mainly loans) - Deferred tax assets 1 87 Total non-current assets 10 Total assets *Amount lower than 500,000 Internet Gold - Golden Lines Ltd. Consolidated Balance Sheets (cont’d) Convenience translation into U.S. dollars $1 NIS 3.875 June 30 December 31 June 30 (Unaudited) (Audited) (Unaudited) NIS millions $ millions Liabilities Short-term credit, current maturities oflong-term liabilities and debentures Trade payables 7 Other payables including derivatives 9 Related parties payables 3 * * Current tax liabilities 25 51 Deferred income 33 1 9 Provisions - 96 Employee benefits - Liabilities classified as held-for-sale - - Total current liabilities Debentures Convertible debentures 5 1 Loans from bank and institutions - Employee benefits * 76 Deferred income and others 5 - 1 Provisions 73 - 19 Deferred tax liabilities - Total non-current liabilities Total liabilities Total equity attributable to Company'sshareholders Non-controlling interest Equity Total liabilities and equity *Amount lower than 500,000 2
